FILED
                             NOT FOR PUBLICATION                            MAY 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL O. WILLIAMS; SHERYL                      No. 09-73229
ANNE WILLIAMS,
                                                 Tax Ct. No. 21031-07L
              Petitioners,

       v.                                        MEMORANDUM *

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent.
MICHAEL O. WILLIAMS; SHERYL                      No. 09-73231
ANNE WILLIAMS,
                                                 Tax Ct. No. 25205-07
              Petitioners,

       v.

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent.

            Appeals from the Decisions of the United States Tax Court

                        Argued and Submitted May 3, 2011
                              Pasadena, California


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: PREGERSON, FISHER and BERZON, Circuit Judges.

      Michael and Sheryl Williams appeal two decisions of the United States Tax

Court. We affirm.

      1.     The Tax Court’s finding that the large assessments were made on

August 15, 2007, within the limitations period, is not clearly erroneous. See Keller

v. Comm’r, 568 F.3d 710, 716 (9th Cir. 2009) (holding that we review the Tax

Court’s factual findings for clear error). The summary record of assessments,

known as the RACS Report-06, reflects an assessment date of August 15, 2007 and

contains a Document Locator Number (DLN) associated with the Williamses

throughout the documentary record. See Huff v. United States, 10 F.3d 1440, 1446

& n.5 (9th Cir. 1993) (explaining that the summary record of assessments, signed

by an assessment officer, “indicat[es] the date on which the actual assessment was

made”). The certificates of assessment (Form 4340) contain this same DLN and

confirm the August 15 assessment date. See Hughes v. United States, 953 F.2d
531, 540 (9th Cir. 1992) (holding that these certificates “are probative evidence in

and of themselves and, in the absence of contrary evidence, are sufficient to

establish that notices and assessments were properly made”). The testimony

adequately explained why the assessments were not reflected in the August 20,




                                          2
2007 account transcripts and why the Forms 3552 were not postmarked until

August 21, 2007.

      2.     Counsel for petitioners conceded at oral argument that the limitations

period expired on August 15, 2007, not August 14.

      3.     The Appeals Office did not abuse its discretion by closing the

collection due process hearing before the large assessments were made. The

Appeals Office reasonably accommodated the Williamses’ requests for delay by

extending the hearing for two months and staying collection for an additional 120

days following the determination. The Williamses cite no authority for the

proposition that the Appeals Office was required to delay the determination further,

and the Appeals Office’s decision to close the hearing was consistent with the

Commissioner’s policy of closing collection due process hearings as expeditiously

as possible. See Treas. Reg. § 301.6330-1(e)(3) (Q&A E-9). The Williamses also

have not shown that they were prejudiced by the Appeals Office’s decision,

because they could have made a global settlement offer through the agency’s

general settlement program.

      AFFIRMED.




                                         3